 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SHELLEY D. WEGER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-00226 JAM

12                                 Plaintiff,            STIPULATION AND JOINT REQUEST FOR
                                                         PROTECTIVE ORDER; PROTECTIVE ORDER
13                          v.

14   PATRICK PRIGMORE,

15                                Defendant.

16

17                                              I.   STIPULATION
18          1.      Plaintiff United States of America, by and through its counsel of record, and defendant

19 Patrick Prigmore, by and through his counsel of record (collectively, the “parties”), for the reasons set

20 forth below, hereby stipulate, agree, and jointly request that the Court enter a Protective Order in this

21 case restricting the use and dissemination of the discovery, which contains the personal identifying

22 information and other confidential information of witnesses and third parties.

23          2.      On December 12, 2019, a federal grand jury returned an indictment against Patrick

24 Prigmore charging him with Fraud in Connection with a Major Disaster or Emergency Benefits in

25 violation of 18 U.S.C. § 1040(a)(2). The defendant is currently on pre-trial release.

26          3.      As part of its investigation in the above-captioned case, the United States is in possession

27 of materials relating to the charges against the defendant, and seeks to provide these materials to defense

28 counsel. Some of the materials may exceed the scope of the United States’ discovery obligations, but


      [PROTECTIVE ORDER: 19-CR-00226]                    1
30
 1 will be produced to promote a prompt and just resolution or trial of the case.

 2          4.      The government intends to produce to the Defense Team, as defined below, materials

 3 containing personal identifying information (“PII”) and/or other confidential information of real persons

 4 and business entities, including, among other things, names, signatures, addresses, dates of birth, email

 5 addresses, phone numbers, application for FEMA benefits, FEMA records, utility records, and business

 6 records (including, but not limited to, insurance documents, a residential listing agreement, and internal

 7 emails). These real persons and businesses are witnesses or third parties to this case.

 8          5.      The purpose of the proposed Protective Order is to prevent the unauthorized

 9 dissemination, distribution, or use of materials containing the PII or confidential information of others.

10 If this information is disclosed without protective measures, or to defendant without limitation, it will

11 risk the privacy and security of the people to whom the information relates. Some of the information

12 could itself be used to further criminal activity if improperly disclosed or used.

13          6.      Due to the nature of the case, the PII and other confidential information may have

14 evidentiary value and redaction could inhibit prompt and just resolution of the case or preparation for

15 trial.

16          7.      Accordingly, the parties jointly request a Protective Order that will permit the United

17 States to produce discovery containing PII and confidential information, while preserving both the

18 privacy of third parties and the security of PII and other confidential information.

19          8.      This Court may enter protective orders pursuant to Rule 16(d) of the Federal Rules of

20 Criminal Procedure, Local Rule 141.1, and its general supervisory authority.

21                              II.      PROPOSED PROTECTIVE ORDER
22          A.      Protected Materials
23          9.      This Order pertains to all discovery materials provided or made available to defense

24 counsel that contain Personally Identifying Information, as defined in Paragraph 10 below, as well as

25 any records belonging or relating to individuals other than the named defendant (hereafter, collectively

26 “Protected Materials”). Discovery materials provided to Defense Counsel will be marked with the Bates
27 label prefix “PRIGMORE_” followed by a Bates number.

28          10.     For purposes of this Order, the term “Personally Identifying Information” (“PII”)


      [PROTECTIVE ORDER: 19-CR-00226]                    2
30
 1 includes any information within the definition of a “means of identification” under 18 U.S.C.

 2 § 1028(d)(7), except names, or any information within the definition of an “access device” under 18

 3 U.S.C. § 1029(e)(1).

 4          11.      To the extent that notes are made that memorialize, in whole or in part, the Protected

 5 Materials, or to the extent that copies are made for authorized use by members of the Defense Team,

 6 such notes, copies, or reproductions become Protected Materials, subject to the Protective Order and

 7 must be handled in accordance with the terms of the Protective Order.

 8          B.       Defense Team

 9          12.      For purposes of this Order, the term “Defense Counsel” refers to the defendant’s counsel

10 of record.

11          13.      For purposes of this Order, the term “Defense Team” refers to (1) the defendant’s counsel

12 of record, (2) other attorneys at defense counsel’s law firm or defense organization who may be

13 consulted regarding case strategy in the above-captioned matter, (3) defense investigators who are

14 assisting defense counsel with this case, (4) retained experts or potential experts, and (5) paralegals,

15 legal assistants, and other support staff to defendant’s counsel of record providing assistance on this

16 case. The term “Defense Team” does not include defendant, the defendant’s family, or other associates

17 of the defendant.

18          14.      Defense Counsel must provide a copy of this Order to all members of the Defense Team.

19                   a)     Defense Counsel must obtain written acknowledgement from members of the

20          Defense Team that they are bound by the terms and conditions of this Protective Order, prior to

21          providing any Protected Materials to the members of the Defense Team. The written

22          acknowledgement need not be disclosed or produced to the United States unless ordered by the

23          Court.

24                   b)     Members of the defense team who are employees of the Federal Defender’s

25          Office who have signed a confidentiality agreement as part of their employment are not required

26          to sign a written acknowledgement. The confidentiality agreement need not be disclose or

27          produced to the United States unless ordered by the Court.

28


      [PROTECTIVE ORDER: 19-CR-00226]                     3
30
 1          B.      Disclosure of Protected Materials

 2          15.     No person or party shall use any Protected Materials or information derived from the

 3 Protected Materials produced in this action for any purpose other than use in the above-captioned case.

 4 All Protected Materials shall be used solely for the purpose of conducting and preparing for pre-trial,

 5 trial, post-trial, and appellate proceedings (both direct and collateral) in this criminal action and for no

 6 other purposes whatsoever.

 7          16.     The Protected Materials may be disclosed only to the categories of persons and under the

 8 conditions described in this Order.

 9          17.     The Defense Team shall not permit anyone other than the Defense Team to have

10 possession of the Protected Materials.

11          18.     The Defense Team may review the Protected Materials with a witness or potential

12 witness in this case so long as a member of the Defense Team is present while Protected Materials are

13 being shown to the witness. Before being shown any portion of the Protected Materials, any witness or

14 potential witness must be informed of the requirements of the Protective Order. A witness or potential

15 witnesses may not copy, keep, maintain, or otherwise possess the Protected Materials or any information

16 derived from the Protected Materials at any time outside the presence of the Defense Team.

17          19.     This Order does not limit employees of the United States Attorney’s Office for the

18 Eastern District of California from disclosing the Protected Materials, to employees of the United States

19 Department of Justice, including any United States’ Attorney’s Office, any other federal agency, law

20 enforcement agencies, the Court, and defense.

21          20.     Defense Counsel shall advise the United States with reasonable notice of any subpoenas,

22 document requests, or claims for access to the Protected Materials by third parties if Defense Counsel is

23 considering disseminating any of the Protected Materials to a third party, in order that the United States

24 may take action to resist or comply with such demands as it may deem appropriate.

25          C.      Ensuring Security of Protected Materials

26          21.     The Defense Team shall maintain the Protected Materials safely and securely, and shall

27 exercise reasonable care in ensuring the security and confidentiality of the Protected Materials by storing

28 the Protected Materials in a secure place, such as a locked office, or otherwise secure facility where


      [PROTECTIVE ORDER: 19-CR-00226]                     4
30
 1 visitors are not left unescorted.

 2          22.     A copy of the Protective Order must be stored with the Protected Materials, in paper form

 3 and electronically.

 4          23.     To the extent that Protected Materials, or any copies or reproductions thereof, are stored

 5 electronically, the Protected Materials will be stored on a password-protected or encrypted storage

 6 medium, including a password-protected computer, or device. Encryption keys must be stored securely

 7 and not written on the storage media that they unlock.

 8          24.     If a member of the Defense Team makes, or causes to be made, any further copies of any

 9 of the Protected Materials, Defense Counsel will ensure that the following notation is written, stamped

10 or inscribed on whatever folder, container, or media contains the copies: “PROTECTED MATERIALS-

11 SUBJECT TO PROTECTIVE ORDER.” For example, if Defense Counsel makes a copy of a disc or

12 physical file containing Protected Materials, the duplicate disc or file must be encrypted and marked

13 with the above notation.

14          D.      Filings
15          25.     In the event that a party needs to file Protected Materials containing PII, or other

16 confidential third party information with the Court, or disclose PII or other confidential third party

17 information in court filings, the filing should be made under seal, or with all PII and other confidential

18 third party information redacted. The party seeking to file such information shall make all reasonable

19 attempts to avoid the divulging of PII and confidential third party information. This provision shall not

20 apply to trial exhibits unless they are filed with the Court via ECF.

21          E.      Conclusion of Prosecution
22          26.     The provisions of this Order shall not terminate at the conclusion of this prosecution. All

23 Protected Material subject to the Protective Order maintained in the Defense Team’s files shall remain

24 subject to the Protective Order unless and until such Order is modified by the Court.

25          27.     Upon the latter of the final disposition of the case, including exhaustion of direct and

26 collateral appellate proceedings, or Defense Counsel’s document retention requirements, Defense
27 Counsel shall return the Protected Materials to the government, or certify in writing that the Protected

28 Materials have been destroyed. If any Protected Materials are used as defense exhibits, they shall be


      [PROTECTIVE ORDER: 19-CR-00226]                     5
30
 1 maintained with government exhibits so long as those are required to be maintained.

 2          F.     Termination or Substitution of Counsel
 3          28.    In the event that there is a substitution of counsel prior to final disposition of the case,

 4 new counsel of record must join this Protective Order before any Protected Materials may be transferred

 5 from the undersigned defense counsel to the new defense counsel. New defense counsel then will

 6 become Defense Counsel for purposes of this Protective Order, and become Defense Team’s custodian

 7 of materials, and shall then become responsible, upon the conclusion of appellate and post-conviction

 8 proceedings, for complying with the provisions set forth in Paragraph 27 above. All members of the

 9 Defense Team, whether current or past counsel, are at all times subject to the Protective Order and are

10 not relieved by termination of representation or conclusion of the prosecution.

11          G.     Modification of Order
12          29.    Nothing in this Order shall prevent any party from seeking modification to the Order or

13 from objecting to discovery it otherwise believes to be improper. Nothing in this Order shall prevent

14 any party from seeking a more restrictive protective order with regard to particular discovery items.

15          H.     Violation of Order
16          30.    Any person who willfully violates this Order may be held in contempt of court and may

17 be subject to monetary of other sanctions as deemed appropriate by the Court. This provision does not

18 expand or narrow the Court’s contempt powers.

19                  THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK

20

21

22

23

24

25

26
27

28


      [PROTECTIVE ORDER: 19-CR-00226]                     6
30
 1          I.     Application of Laws

 2          31.    Nothing in this Order shall be construed to affect or comment on the admissibility or

 3 discoverability of the Protected Materials.

 4          32.    Nothing in this Order shall be construed to affect the application of and the parties’

 5 compliance with the Federal Rules of Criminal Procedure, Local Rules, and applicable statutes.

 6
     Dated: December 23, 2019                                MCGREGOR W. SCOTT
 7                                                           United States Attorney

 8
                                                      By: /s/ Shelley D. Weger
 9                                                        Shelley D. Weger
                                                          Assistant United States Attorney
10

11
     Dated: December 23, 2019                                /s/ Douglas Beevers
12                                                           Douglas Beevers
                                                             Counsels for Defendant
13                                                           Patrick Prigmore
14

15                 IT IS SO FOUND AND ORDERED.
16 Dated: December 23, 2019

17

18

19

20

21

22

23

24

25

26
27

28


      [PROTECTIVE ORDER: 19-CR-00226]                    7
30
